Citation Nr: 9918609	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for post-operative 
right shoulder subluxation.

2.  Entitlement to rating in excess of 10 percent for 
residuals of subdural hematoma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1990 to 
August 1994.

The issues on appeal arise from a November 1995 rating 
action, by which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, granted 
service connection for right shoulder subluxation and 
assigned a noncompensable rating for this condition, 
effective August 1994.  By the same rating action, the RO 
granted service connection for subdural hematoma, and 
assigned a 10 percent rating for this condition, effective 
August 1994. 

In June 1998, the Board of Veterans' Appeals (Board) remanded 
the veteran's claims for additional development.  In a 
December 1998 supplemental statement of the case, the RO 
confirmed the noncompensable rating for post-operative right 
shoulder subluxation, and also confirmed the 10 percent 
rating assigned to the veteran's residuals of subdural 
hematoma.  

REMAND

The veteran essentially contends that his post-operative 
status of right shoulder subluxation and residuals of 
subdural hematoma are more severely disabling than reflected 
by the ratings assigned by the RO.  

As noted above, this claim was previously remanded by the 
Board in June 1998, for, in part, additional records and new 
examinations for VA purposes.  The RO -was instructed, in 
part, to schedule the veteran for special VA mental 
disorders, psychological, neurological, and orthopedic 
examinations.  The veteran and his representative were to be 
notified of the date, time and place of the examinations in 
writing, and the RO was to advise the veteran that, pursuant 
to federal regulations, failure to report for these 
examinations, without good cause shown, would result in the 
denial of his claims for increased ratings.  A copy of the 
notification letter was to be associated with the claims 
file.

The claims file reflects, in pertinent part, that the RO 
wrote to the veteran in October 1998 and advised him that he 
was being scheduled for a VA examination.  The specific time 
and place of the examination was not referenced in the 
letter, but the veteran was told that he would be notified by 
separate letter of the place and date to report.  The letter 
also advised the veteran that failure to report for the 
examination "may have adverse consequences on your claim as 
the information requested addresses questions of causation 
and symptomatology that are vital in these claims."  The RO 
cited, in part, 38 C.F.R. § 3.655 (1998), but did not provide 
the text thereof. 

The claims file further indicates that the veteran failed to 
appear for VA examinations scheduled to take place in 
November 1998.  However, there is a computer-generated 
memorandum to the effect that the three examinations -which 
had been ordered were canceled because of incorrect 
jurisdiction.  There is an additional comment as follows:  
"He called in and advised me . . ."  It is assumed that the 
veteran called in to inform the RO of his move to another 
city.  This form does not contain the veteran's current 
address.  Although the claims file does not contain a copy of 
any letter to the veteran advising him of the time and place 
of this examination, it is assumed he received it in that he 
called to tell the RO of his move.  As the veteran did notify 
VA of his move, an attempt should be made to locate him and 
reschedule the examinations at the VAMC which serves patients 
from Charlestown, where the veteran currently resides.  It 
should be determined if a current address is available for 
the veteran.  This should include checking with the VA 
hospitals in Beckley and Huntington and also checking with 
the veteran's representative.

If the veteran can be located, VA examinations referenced in 
the Board's June 1998 remand should be rescheduled.  The 
veteran should be notified prior to his appearing for the 
scheduled examinations that failure to report, without good 
cause, for examinations scheduled in connection with claims 
for increased rating, shall result in denial of those claims.  
38 C.F.R. § 3.655 (1998).  If the veteran cannot be located 
or does not appear for the examinations, a supplemental 
statement of the case should include citation to 38 C.F.R. § 
3.655 (1998) and a discussion why the claims for increased 
rating are being denied on the basis of the veteran's failure 
to appear.  The veteran must then be given an opportunity to 
present evidence or argument on the matter.

The new examinations are especially important in properly 
evaluating the veteran's claims.  Regarding the veteran's 
claim concerning an increased rating for post-operative 
status of right shoulder subluxation, the Board notes that in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  A new VA examination of the veteran's right 
shoulder condition is therefore necessary to ensure 
compliance with DeLuca.  
  
With regard to his claim for an increased rating for 
residuals of subdural hematoma, the Board first notes that 38 
C.F.R. § 4.124a, Diagnostic Code 8045 (1998) reads, in 
pertinent part, as follows:

Purely subjective complaints such as 
headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain 
trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 
percent rating will not be combined with 
any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma 
under diagnostic code 9304 are not 
assignable in the absence of a diagnosis 
of multi-infarct dementia associated with 
brain trauma.  

38 C.F.R. § 4.124a, Diagnostic Code 8045 (1998)

In evaluating the veteran's residuals of subdural hematoma, 
the RO is advised that the criteria for evaluating mental 
disorders has changed during the course of the veteran's 
appeal.  If the veteran is diagnosed as having multi-infarct 
dementia associated with brain trauma, the RO must compare 
the severity of the veteran's condition under both the old 
and the new regulations and afford the veteran the benefit of 
that set of regulations which gives the veteran the higher 
disability rating.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  A new mental disorders examination is necessary 
prior to this evaluation of the veteran's disability.  

Under the "old" regulations pertaining to mental disorders 
in effect prior to November 7, 1996, a 30 percent evaluation 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA (among other things) employed "rather large in 
extent or degree" as a description of the considerable 
impairment that would warrant an evaluation of 50 percent for 
PTSD.  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93). 

The revised regulations pertaining to mental disorders are 
cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30

38 C.F.R. § 4.130 (Effective November 7, 1996).

Moreover, the RO should note that if the veteran is found to 
have headaches on examination, the diagnostic code relating 
to the evaluation of migraine headaches should be considered.  
The regulations pertaining to rating migraine headaches are 
found in 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998), and 
are as follows, in pertinent part:  


8100  Migraine:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability . . . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . 50

With characteristic prostrating attacks 
occurring on an average once a month over 
last several months. . . . 30

With characteristic prostrating attacks 
averaging one in 2 months over last 
several months . . . . . . . . . . . . . 
. 10

With less frequent attacks . . . . . . . 
. . . . . . . . . . . . . .  0 

38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998).

As noted in the previous remand, the veteran underwent a 
mental disorders examination in March 1997.  While the VA 
physician requested, in part, that neuropsychiatric testing 
be performed to determine the degree of cognitive deficiency, 
it does not appear that this testing was done.  A 
neurological examination should be conducted to evaluate any 
headache symptoms and to perform all necessary 
neuropsychiatric testing.

In a February 1998 Informal Hearing Presentation, the 
veteran's representative indicated that the veteran had 
joined the Navy Reserves following his separation from active 
duty in 1994.  The RO had requested medical records from the 
US Naval Reserve Center in Cumberland, Maryland, in June 
1995.  It does not appear that there was a reply to this 
request.  In its June 1998 remand, the Board requested that 
another attempt be made to obtain these records, but this has 
not yet been done.  The RO should therefore attempt to obtain 
these records from the Navy Reserves, or otherwise obtain 
confirmation that these records are not available.  All 
logical follow-up development should be accomplished in this 
regard.  If the records cannot be located, this fact should 
be documented in the claims folder.

The RO last wrote to the veteran in August 1998 asking for 
his assistance in obtaining recent treatment records.  The 
veteran did not respond.  However, in a May 1997 written 
statement, the veteran had indicated that he was seeking 
treatment at the Veterans Administration Medical Center 
(VAMC) in Clarksburg, West Virginia.  This was noted in the 
Board's June 1998 remand, but it still does not appear that 
these records have been requested by the RO.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes 
upon the Secretary of VA a concommitant duty to ensure 
compliance with the terms of the remand.  More importantly, 
VA medical records are considered constructively of record.  

To ensure that the veteran's claims will receive a fully 
informed evaluation, clinical data taking into account the 
condition of the veteran's post-operative status of right 
shoulder subluxation and residuals of subdural hematoma, 
since August 1998, must be obtained and reviewed.  The RO 
should also request from the Clarksburg VAMC all treatment 
records relating to the veteran.  38 C.F.R. §§ 4.1, 4.2 
(1998).  VA has a duty to assist the veteran in the 
development of facts pertaining to his claims for increased 
rating.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should check its database to 
determine the veteran's current address.  
If a current address is not of record, 
the RO should attempt to obtain such 
address through the following sources:  
The VAMCs in Beckley and Huntington and 
the veteran's representative.  Any 
attempts to locate the veteran's address 
should be documented.  (While it is the 
veteran's responsibility for keeping VA 
apprised of his whereabouts, it appears 
that he did call in to inform the RO of 
his move, but there is no documentation 
that his new address was written down at 
that time.)

2.  If the veteran can be located, he 
should be requested to furnish the names 
and addresses of all medical care 
providers, if any, who have treated him 
for complaints related to his post-
operative status of right shoulder 
subluxation and residuals of subdural 
hematoma, since August 1998.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file.  

3.  Regardless of whether the veteran 
replies to the RO request, any pertinent 
VA medical records which have not already 
been associated with the claims file 
should be obtained and made of record.  
These should include all such records 
from the Clarksburg VAMC.

4.  The RO should again attempt to obtain 
all of the veteran's medical records from 
the Navy Reserves, and associate same 
with the claims file.  All attempts to 
locate and obtain these records should be 
documented in the claims file.  If the 
Navy Reserves is unable to provide 
medical records pertaining to the 
veteran, this should be confirmed in 
writing.  All logical follow-up 
development should be accomplished in 
this regard.  (Service department records 
are government records more easily 
obtainable by another governmental 
agency.)

5.  The RO should then schedule the 
veteran for the special VA examinations 
referenced and detailed in the Board's 
June 1998 remand.  The veteran and his 
representative should be notified of the 
date, time, and place of the examinations 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for any 
examination, without good cause shown, 
may result in the denial of his claims 
for increased rating.  A copy of this 
notification letter must be associated 
with the claims file.  The letter should 
indicate the address to which 
notification was sent and the 
consequences of his failure to appear for 
the examination.

6.  The veteran should thereafter be 
afforded VA mental disorders, 
psychological, neurological and 
orthopedic examinations.

a.  General information for the 
examiners:  The claims folder must 
be made available to the examiners 
for review before the examinations.  
A copy of this Remand decision must 
be provided. 

b.  Special instructions for the 
mental disorders examiner and the 
psychological examiner:  The 
psychological examiner should 
provide the veteran appropriate 
testing to determine the degree of 
cognitive deficiency, if any, 
resulting from the service connected 
head injury.  The psychiatric 
examiner should provide the 
answers/findings indicated below to 
each question or instruction posed.  
The answers should be proceeded with 
the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and explain.  It 
is essential that all tests that the 
examiner deems necessary are 
performed and the documentation 
associated with such tests should be 
associated with the claims file.  

I.  Does the veteran have 
multi-infarct dementia 
associated with brain 
trauma?  If so, does the 
veteran have any 
psychiatric complaints or 
objective findings 
pertaining to his head 
injury?  If so, these 
should be described in 
detail.  In reporting the 
examination findings, the 
examiner must specifically 
address each and every 
criterion set forth in the 
"old" and "new" 
regulations cited above, 
beginning with the 30 
percent rating.

II.  What effect does the 
service-connected 
disability have on the 
veteran's social and 
industrial adaptability?

III.  What is the 
veteran's Global 
Assessment of Functioning 
(GAF) under DSM IV, and 
what is the meaning of any 
scores?

IV.  Has the veteran 
worked since March 1997?  
If so, a detailed work 
history should be 
obtained.  This should 
include the veteran's 
average monthly earned 
income and his earned 
income from the past year 
from employment.

V.  What effect does the 
service connected head 
trauma have on the 
veteran's social 
impairment as it pertains 
to his ability to be 
employed?  Describe the 
degree to which the 
psychiatric disability 
impairs the veteran 
vocationally. 

c.  The neurological examiner should 
conduct all tests deemed necessary, 
to include EEG testing.  The 
examiner should provide the 
following information:

I.  Describe all 
manifestations of the 
service connected head 
trauma.  If there is any 
evidence of nerve damage, 
the nerve affected and the 
degree of severity of same 
should be described in 
detail.

II.  Does the veteran have 
headaches?  If so, it is 
at least as likely as not 
that the headaches 
described by the veteran 
are a manifestation of the 
service connected head 
injury?  If so, obtain a 
history of the veteran's 
headaches, including the 
nature, frequency, 
duration and severity of 
same.  The effects of any 
headaches attributable to 
the service connected 
injury should be noted in 
terms of interference with 
the ability to be 
gainfully employed.  

d.  The orthopedic examiner should 
provide the answers/findings 
indicated below to each question or 
instruction posed.  The answers 
should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and explain.  It 
is essential that all tests that the 
examiner deems necessary be 
performed and the documentation 
associated with such tests should be 
associated with the claims file.  

I.  The examiner should 
provide the ranges of 
motion in degrees of the 
veteran's right shoulder, 
with normal being from 0 
to 180 degrees in flexion, 
from 0 to 180 degrees in 
abduction, from 0 to 90 
degrees in external 
rotation and from 0 to 90 
degrees in internal 
rotation.  It should be 
noted whether there is any 
joint instability.  If so, 
this should be described 
in detail.

II.  The examiner should 
indicate whether the veteran's 
right shoulder exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of 
the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

III.  The examiner should 
express an opinion on 
whether pain could 
significantly limit 
functional ability during 
flare-ups or when the 
veteran's right shoulder 
is used repeatedly over 
time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range 
of motion loss or 
favorable or unfavorable 
ankylosis due to pain on 
use or during flare-ups.  

IV.  A complete work 
history, since discharge, 
should be taken by the 
examiner.  Any time lost 
from work due to the right 
shoulder condition should 
be noted.  The effect of 
the disability on the 
veteran's ability to work 
also should be discussed.  
  
7.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

8.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

9.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination regarding the 
issues on appeal.  When determining the 
rating to be assigned the residuals of 
subdural hematoma, the RO should consider 
the provisions of 38 C.F.R. Part 4, 
Diagnostic Codes 8100 (Migraine 
headaches) and 9304 (Dementia due to head 
trauma).  If appropriate, the RO should 
also specifically cite the old 
regulations and criteria regarding the 
evaluation of mental disorders, effective 
November 7, 1996.  The RO should 
determine whether the prior regulations 
or the revised regulations are most 
favorable to the veteran.  The RO should 
also consider the provisions of 38 C.F.R. 
§ 3.655, if appropriate, as well as the 
case of Fenderson v. West, 12 Vet. App. 
119 (1999).  Therein, the Court held that 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


